         Case 2:20-bk-19680-BR             Doc 1-2 Filed 10/27/20 Entered 10/27/20 09:59:16                           Desc
                                         Ntc of Case Deficient 521 Page 1 of 1
                                          United States Bankruptcy Court
                                           Central District of California
In re:                                                              CHAPTER NO.:   11
Robert Wade Clippinger
                                                                    CASE NO.:   2:20−bk−19680−BR

                                NOTICE OF CASE DEFICIENCY
                    UNDER 11 U.S.C. § 521(a)(1) AND BANKRUPTCY RULE 1007
To Debtor and Debtor's Attorney of Record,
Pursuant to F.R.B.P. 1007, you must file the following documents within 14 days from the date of the filing of your
petition. Your case may be dismissed if you fail to do so.
Schd A/B(Form106A/B or 206A/B)
Schedule C (Form 106C)
Schedule D (Form 106D or 206D)
Schd E/F(Form106E/F or 206E/F)
Summary(Form 106Sum or 206Sum)
Schedule G (Form 106G or 206G)
Statement (Form 122B)
Schedule H (Form 106H or 206H)
Schedule I (Form 106I)
Schedule J (Form 106J)
Decl Re Sched (Form 106Dec)
StmtFinAffairs(Form107 or 207)


The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms

According to Bankruptcy Rule 1007(c), within 14 days after you filed the petition, YOU MUST EITHER:

(1)      File the required documents. If the document is filed electronically, no hard copy need to be submitted to the court.
         (See Local Bankruptcy Rule 5005−2(d) and Court Manual, Appendix "F" as to whether a copy must be served on the
         judge.)
OR
(2)      File and serve a motion for an order extending the time to file the required document(s).

IF YOU DO NOT COMPLY, in a timely manner with either of the above alternatives, your case may be the subject of an order to
show cause to dismiss the case. Motion for extension of time to file schedules and other papers shall comply with Local
Bankruptcy Rule 1007−1, and shall be supported by admissible evidence demonstrating cause for the requested extension.




Dated: October 27, 2020                                                         For the Court
                                                                                Kathleen J. Campbell
                                                                                Clerk of Court




Form def − Rev 01/2018                                                                                                           1/
